NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JANE DOE,                                       No.    20-15450

                Plaintiff-Appellant,            D.C. No. 3:19-cv-04923-SI

 v.
                                                MEMORANDUM*
TIMOTHY WHITE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Susan Illston, District Judge, Presiding

                       Argued and Submitted March 9, 2021
                        Submission Vacated March 9, 2021
                           Resubmitted May 25, 2021
                            San Francisco, California

Before: WALLACE, GOULD, and FRIEDLAND, Circuit Judges.

      Plaintiff Jane Doe was investigated for sexual misconduct while she was

enrolled as a graduate student at Sonoma State University (the University). She

alleges that she was suspended from the University for fourteen months while the

complaints against her were investigated. She further alleges that the University



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
failed to afford her a hearing before suspending her, which she claims violated her

procedural due process rights under the Fourteenth Amendment.

      She brought this action for damages pursuant to 42 U.S.C. § 1983 against

various University administrators in their individual capacities. The district court

dismissed the case, concluding that the University administrators were entitled to

qualified immunity. “Qualified immunity shields . . . state officials from money

damages unless a plaintiff pleads facts showing (1) that the official violated a

statutory or constitutional right, and (2) that the right was ‘clearly established’ at

the time of the challenged conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735

(2011). We may address the two requirements in either order. Id. Because the

district court correctly concluded that Doe has not alleged the deprivation of a

clearly established property or liberty interest, we affirm.

      A procedural due process claim requires a plaintiff to, “as a threshold matter,

identify a liberty or property interest protected by the Constitution.” United States

v. Guillen-Cervantes, 748 F.3d 870, 872 (9th Cir. 2014). To overcome a qualified

immunity defense, clearly established law must recognize the claimed liberty or

property interest. Krainski v. Nevada ex rel. Bd. of Regents, 616 F.3d 963, 970

(9th Cir. 2010).

      1. Doe has not alleged a deprivation of a clearly established property

interest. Because the Due Process Clause does not create freestanding property


                                           2
interests, a plaintiff must identify a cognizable property interest based on an

“independent source such as state law.” Bd. of Regents of State Colls. v. Roth, 408

U.S. 564, 577 (1972); see Goss v. Lopez, 419 U.S. 565, 572–73 (1975). We,

therefore, examine California law to decide whether Doe had a clearly established

property interest in her continued attendance at a state university.

      Some California appellate courts have recognized a contractual relationship

between students and universities, and Doe argues this contractual relationship

creates a property interest. See, e.g., Zumbrun v. Univ. of S. Cal., 101 Cal. Rptr.

499, 504 (Ct. App. 1972); Andersen v. Regents of Univ. of Cal., 99 Cal. Rptr. 531,

535 (Ct. App. 1972). Although these cases have persuasive value, they do not put

the existence of a property interest “beyond debate.” Ashcroft, 563 U.S. at 741.

      The California Supreme Court itself has never held that the relationship

between students and universities sounds in contract. To the contrary, it has

expressed concern that “the framing of the student-university relationship in

contractual terms . . . incorrectly portrays the manner in which the parties

themselves view the relationship.” Paulsen v. Golden Gate Univ., 602 P.2d 778,

783 n.7 (Cal. 1979). Given the state supreme court’s ambivalence, the

intermediate appellate courts have recognized uncertainty in the state law. See,

e.g., Lachtman v. Regents of Univ. of Cal., 70 Cal. Rptr. 3d 147, 156 (Ct. App.

2007) (acknowledging the lack of controlling authority on whether “a student has a


                                          3
property or liberty interest in continued enrollment in good standing in an

academic program”); Kashmiri v. Regents of Univ. of Cal., 67 Cal. Rptr. 3d 635,

646 n.9 (Ct. App. 2007) (observing that “[t]here are very few California cases

addressing the relationship between the student and educational institutions”).

      Because California law remains unsettled, we cannot conclude that the

precedent is “clear enough that every reasonable official would interpret it to

establish the particular rule the plaintiff seeks to apply.” District of Columbia v.

Wesby, 138 S. Ct. 577, 590 (2018).1 We therefore hold that Doe has not alleged

the deprivation of a clearly established property interest.

      2. Doe also has not stated a claim for the deprivation of a liberty interest

protected by the Due Process Clause. Under the “stigma-plus” test, a plaintiff has

a liberty interest in avoiding “reputational harm only when [that] plaintiff suffers



      1
         We reject the argument that cases reviewing the fairness of university
disciplinary procedures under California’s writ of administrative mandate statute,
Cal. Civ. Proc. Code § 1094.5, establish a property interest. Although these cases
have incorporated some concepts from the due process caselaw, writ of mandate
proceedings do not turn on whether a plaintiff has been deprived of a property
interest. See Pomona Coll. v. Superior Ct., 53 Cal. Rptr. 2d 662, 664, 670 (Ct.
App. 1996) (holding that a writ of mandate was the exclusive remedy for the
plaintiff’s claims, even though “he ha[d] not been deprived of any liberty or
property interest sufficient to require a formal hearing under the due process
clause”); see also Doe v. Univ. of S. Cal., 238 Cal. Rptr. 3d 856, 862 n.11 (Ct.
App. 2018) (recognizing that a different standard of review would apply if the
student “had a vested contractual right and property interest in attending” the
university, and that the student had abandoned the property-interest argument on
appeal).

                                           4
stigma from governmental action plus alteration or extinguishment of a right or

status previously recognized by state law.” Endy v. County of Los Angeles, 975

F.3d 757, 764 (9th Cir. 2020) (quotation marks omitted). Doe’s stigma-plus claim

fails for two reasons.

      First, to succeed on a stigma-plus claim, “a plaintiff must show the public

disclosure of a stigmatizing statement by the government.” Ulrich v. City &

County of San Francisco, 308 F.3d 968, 982 (9th Cir. 2002). Doe’s Complaint

contains no allegations that Defendants publicly disclosed the charges in the

misconduct investigation.

      Second, Doe has not alleged a sufficient “plus” factor. Damage to Doe’s

academic reputation is “mere reputational injury,” which does not itself create a

liberty interest. Krainski, 616 F.3d at 971. Similarly, loss of future earning

potential and reduced employment or graduate education opportunities are not by

themselves enough to support a claim. Id. To the extent Doe claims that the

University changed her legal status by suspending her, she seems to be restating

her contract-based property interest theory, not articulating a stigma-plus claim.

See WMX Techs., Inc. v. Miller, 197 F.3d 367, 376 (9th Cir. 1999) (en banc).

      3. Because we conclude that Doe has not alleged a deprivation of a clearly

established property or liberty interest, we need not decide whether the procedures

employed by the University comported with due process. The Defendants are


                                          5
entitled to qualified immunity, and the district court correctly dismissed the case.

      AFFIRMED.




                                          6